Citation Nr: 1727777	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee traumatic arthritis with limitation of extension prior to March 25, 2009, and as of May 1, 2009.  

2.  Entitlement to a compensable rating prior to March 25, 2009, and from May 1, 2009, to May 24, 2015, and a rating in excess of 10 percent as of May 24, 2015, for left knee traumatic arthritis with limitation of flexion.  

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia and lateral retinacular release residuals prior to March 25, 2009, and as of May 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that the Veteran had not submitted a well-grounded claim for an increased rating for a service-connected left knee disability.  In October 1997, the Board remanded the Veteran's claim to the RO for additional development of the record.  

In January 1999, the RO granted service connection for left knee traumatic arthritis and assigned a 10 percent rating, effective February 6, 1995.  In November 1999, the Board remanded the claims for additional development of the record.  

In July 2003, the Board remanded the claims for additional development of the record.  In July 2008, the Board remanded the claims so that the Veteran could be provided a hearing before a Veterans Law Judge.  

The Veteran appeared at a March 2009 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In June 2009, the Board remanded the claims for additional development of the record.  

In November 2009, the RO granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 for service-connected left knee disabilities, effective March 25, 2009, to April 30, 2009, and denied a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  In September 2011, the Board denied a rating excess of 10 percent for prior to March 25, 2009, and as of May 1, 2009, for both left knee chondromalacia and lateral retinacular release residuals and left knee traumatic arthritis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In February 2013, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the September 2011 Board decision which denied ratings in excess of 10 percent prior to March 25, 2009, and after May 1, 2009, for both left knee chondromalacia and the left knee traumatic arthritis.  In February 2014, the Board remanded the appeal for additional development of the record.  

In August 2013, the RO granted TDIU, effective February 9, 2012.  In February 2014, the Board remanded the claims for additional development of the record.  

In August 2014, the Agency of Original Jurisdiction recharacterized the service-connected left knee arthritic disability as left knee traumatic arthritis with limitation of flexion rated 0 percent and left knee traumatic arthritis with limitation of extension rated 30 percent disabling, effective February 6, 1995.  In February 2015, the Board remanded the claims for additional development of the record.  

In November 2015, the Agency of Original Jurisdiction increased the rating for left knee traumatic arthritis with limitation of flexion from 0 percent to 10 percent, effective May 25, 2015.  In November 2016, the Board remanded the claims to the for additional development of the record.  


REMAND

The clinical documentation of record indicates that the Veteran frequently complained of left knee instability and reported constantly wearing a left knee brace.  In its November 2016 Remand instructions, the Board requested that the Veteran be provided a VA knee examination and the examiner indicate whether there was recurrent left knee lateral instability.  

At a February 2017 VA knee examination, the Veteran reported constantly using both a knee brace and a cane.  The examiner commented that: there was no history of left knee lateral instability or recurrent subluxation.  The examiner stated that joint stability testing was not performed as the patient not able to follow instructions due to complaints of pain.  The VA physician did not indicate that the Veteran was not able to perform the requested joint stability testing, but was not able to follow instructions, and did not provide the reason for the Veteran's constant use of both a knee brace and a cane.  The examiner did not provide any opinion regarding the level of instability shown, if any, of the knee.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Agency of Original Jurisdiction's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that further VA knee evaluation is necessary to adequately assess the nature and severity of the left knee disabilities.  

Clinical documentation dated after November 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including that provided after November 2016.  

2.  Schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of the service-connected left knee disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the left knee, and should also provide right knee ranges of motion.  The examiner should state whether there is any additional loss of left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should state whether there is any recurrent subluxation or lateral instability of the left knee, and if so, should opine as to the severity.

3.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

